COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        SK Plymouth, LLC and SK E&P Operations America, LLC and Joey
                            Jun v. Jean Elizabeth Simmons

Appellate case number:      01-19-00433-CV

Trial court case number: 2019-03233

Trial court:                189th District Court of Harris County

       Appellants are appealing the trial court’s May 16, 2019 order denying their motion to
compel arbitration. Appellants also appeal the trial court’s July 22, 2019 order denying their
motion for reconsideration that was filed sometime after June 10, 2019. Before filing a notice of
appeal from the motion to reconsider, appellants’ brief was due. The Court granted a 30-day
extension of time to file the brief and then granted a second extension until September 6, 2019.
         Appellants now advise the Court that a reporter’s record was taken of the hearing on
appellants’ motion to reconsider, which has not yet been filed, and which appellants claim is
needed for preparing their brief. Appellants ask for emergency relief requiring the court reporter
to file the reporter’s record from the hearing on the motion to reconsider. Appellee opposes this
motion.
       On August 20, 2019, the Court issued an order, noting that appellants’ notice of appeal
from the May 16 order was not timely filed, and requested a motion for extension of time
explaining the delay in filing the notice of appeal. That response is due by August 30, 2019, or
the appeal may be dismissed.
        If the record is not complete, appellants’ brief is not yet due. See TEX. R. APP. P. 38.6(a).
Accordingly, the Court orders the court reporter to file the reporter’s record from the hearing for
the motion to reconsider within 10 days of the date of this order. See TEX. R. APP. P. 35.1(b).
Appellants’ brief will be due 20 days after the reporter’s record has been filed. See TEX. R.
APP. P. 38.6(a).
         Despite the portion of this order requiring the filing of the reporter’s record and appellants’
brief, the appeal may be dismissed without further notice if appellants fail to comply with this
Court’s August 20, 2019 order. With this proviso, the motion for emergency relief is granted as
set out in this order.
        It is so ORDERED.
Judge’s signature: ___Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: __August 26, 2019____